Case: 3:21-mj-00170-SLO Doc #: 1 Filed: 05/06/21 Page: 1 of 5 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

United States of America
Vv.

Case No. 3:21 MJ1 70
MICHAEL SHAWN EVANS

New eed eet Nee Ne ee ee

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 6, 2021 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:

Code Section Offense Description
18 U.S.C §§ 922(g)(1) & 924(a)(2) Felon in Possession of a Firearm

This criminal complaint is based on these facts:

 

 

 

 

SEE ATTACHED AFFIDAVIT
6 Continued on the attached sheet. LE
Complainant's signature
Dustin J. Phillips, Task Force Officer, FBI
Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim, P. 4.1 by
FaceTime (specify reliable electronic mean}
Date: 05/06/2021
City and state: Dayton, Ohio Sharon L. Ovington, United States Magistrate Judge

 

Printed name and title
Case: 3:21-mj-00170-SLO Doc #: 1 Filed: 05/06/21 Page: 2 of 5 PAGEID #: 2

AFFIDAVIT.

I, Dustin J. Phillips, a Task Force Officer (“TFO”) for both the Federal Bureau of Investigation
(“FBI”) and City of Dayton Police Department (“DPD”), being duly swom, depose as follows:

INTRODUCTION

1. Ihave been employed as a law enforcement officer for the past thirteen (13) years. I currently
serve as a detective with the DPD. I am presently a TFO with the FBI Dayton Resident
Office’s Safe Streets Task Force (SSTF). As such, I have been swom under Title 21, United
Stated Code (“U.S.C.”), Section 878, to serve as an officer of the United States duly
empowered to conduct federal criminal investigations and execute arrests for criminal
violations of Titles 18 and 21 of the U.S.C.

2. I am also a TFO with the DPD’s Major Case/Drug Enforcement Unit within the Narcotics
Bureau. Since 2013, in my roles with SSTF and DPD, I have almost exclusively concentrated
on the investigation of: narcotics-, firearms-, and gang-related criminal cases. During my law
enforcement career, I have been involved in a large number of firearm-related arrests,
executions of search warrants resulting in the seizure of large quantities of narcotics and
firearms, participated in undercover narcotics purchases, and supervised the activities of police
informants who have provided law enforcement authorities valuable and accurate information
and assistance that ultimately resulted in undercover narcotics purchases and apprehensions.
During the course of my law enforcement career, | have received an extensive amount of
formal and informal training in the investigation of drug trafficking and narcotics-related
crimes.

3. This affidavit is submitted in support of a criminal complaint, which seeks the issuance of a
federal arrest warrant against MICHAEL SHAWN EVANS (hereinafter referred to
“EVANS”) for Being a Felon in Possession of a Firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2).

4. The facts contained in this affidavit are submitted for the express purpose of establishing
probable cause to obtain an arrest warrant for EVANS. This affidavit does not include every
fact known to law enforcement authorities relevant to subject investigation.

5. The facts in this affidavit come from my review of records and evidence, my training and
experience, and information I have received from other law enforcement officers. I have not
distinguished between information of which I have direct and indirect knowledge.

FACTS

6. On or about May 4, 2021, at approximately 1654 hours, Dayton Police Department Narcotics
Bureau Detectives Lucas A. Rose and Christopher J. Savage were conducting surveillance in
relation to a drug investigation on 1792 Vancouver Drive in Dayton, Ohio. Prior to conducting
surveillance, Detectives Rose and Savage were familiar with the residence, the suspected
resident, EVANS, and had information that EVANS owns and drives a black Dodge Charger.
Case: 3:21-mj-00170-SLO Doc #: 1 Filed: 05/06/21 Page: 3 of 5 PAGEID #: 3

7. During surveillance, Detective Savage saw a black Dodge Charger, bearing Ohio license plate
JES9534, pull into the driveway of the house. This vehicle was cquipped with extremely dark
window tint, which prevented detectives from being able to see inside the car. Detectives
eventually ran the license plate on this vehicle and fount EVANS to be the registered owner.
Detective Savage was able to see the car pull into the driveway, but could not see if/when
anyone exited the car and approached the house. Detective Rose was able to reposition his
unmarked vehicle and after a short period of time, saw EVANS exit the front door of the house
and get into the driver seat of the Charger. When EVANS came out the front door of the house,
he was carrying a large white grocery bag, which appeared to contain at least one item of
substantial weight. The vehicle left the driveway of 1792 Vancouver Drive and detectives
followed it as it travelled through the neighborhood.

8. Detectives requested a marked police cruiser respond to their location and attempt a traffic stop
for the illegal window tint. Officer Philip P. Watts responded and was able to get in the area
quickly. Officer Watts saw as the Dodge Charger pulled into the driveway of 3001 Earlham
Avenue and park. Officer Watts pulled his marked police cruiser behind the charger and
activated his overhead lights. As he stopped his cruiser and exits, he requests EVANS roll
down his window. EVANS opened the driver side door and steps out of the car and at that
time, Officer Watts approached and made contact with EVANS. He was found to be the only
person in the vehicle and was secured in the back seat of the police cruiser. Officer Watts
requested a K9 unit respond to perform a free air sniff on the vehicle due to the traffic stop
stemming from a narcotics investigation. As soon as the traffic stop occurred, DPD personnel
returned to 1792 Vancouver Drive to maintain surveillance, pending the outcome of the traffic
stop.

9. Approximately 5 minutes later, Dayton Police K9 Officer Randy Betsinger arrived on scene
with his K9 partner, Hugo. Officer Betsinger and Hugo performed a free air sniff on the vehicle
which resulted in a positive alert, indicating the presence of narcotics. Officers and detectives
then completed a search of the vehicle. Officer Watts immediately located the large white
grocery bag that Detective Rose saw EVANS carry out of 1792 Vancouver Drive and opened
it. Inside the bag, Officer Watts located several items of evidentiary value, to wit: a .40 caliber
50 round drum style magazine with was loaded with 50 live .40 caliber rounds, an extended
.40 caliber Glock magazine which was loaded with 13 live rounds, a box of Magtech brand .40
caliber ammunition which was full with 50 rounds, a box of Winchester brand .22 long rifle
ammunition which contained 75 rounds, a box of Winchester brand .22 long rifle ammunition
with contained 96 rounds, and a large Ziploc baggie which contained a variety of .38 special
ammunition, 9mm ammunition and .40 caliber ammunition. Officer Betsinger searched the
driver’s compartment under the steering wheel and located a Glock model 26, 9mm pistol with
serial number UYZ167, which was loaded with 10 rounds. This firearm was concealed between
the steering column and the piece of plastic molding surrounding it, which was easily
accessible by EVANS.

10. As the traffic stop progressed, Detective Rose learned of EVANS?’ extensive criminal history,
to include being on post release control with the Department of Justice. Learning this,
Detective Rosc contacted me and I responded to the Dayton Police Department Safety
Building, which is located at 335 West Third Street, to attempt to interview EVANS.
11.

Case: 3:21-mj-00170-SLO Doc #: 1 Filed: 05/06/21 Page: 4 of 5 PAGEID #: 4

Detectives attempted to interview EVANS, however he refused to answer questions without a
lawyer present at that time. EVANS was subsequently transported and booked into the
Montgomery County Jail.

Detective Rose then authored a search warrant for 1792 Vancouver Drive, given the firearm
and large amount of ammunition and magazines being located during the traffic stop. This
search warrant was signed by Dayton Municipal Court Judge Mia Wortham-Spells on May 4,
2021 at 2219 hours. Members of the DPD Narcotics Bureau and Community Problem
Response Team (CPRT) served the search warrant on 1792 Vancouver Drive immediately
after. No people were located inside the house, however there were several additional items of
evidentiary value located, including but not limited to: 2 additional loaded firearms, electronic
recording devices, a small baggie of suspected cocaine, and items of possessory interest linking
EVANS to this address. All these items were collected and placed into the DPD property room
as evidence.

12. I have consulted with Special Agent (“SA”) Christopher Reed of the Bureau of Alcohol,

Tobacco, Firearms, and Explosives. SA Reed specializes in the identification of firearms and
their origin/place of manufacture. SA Reed has advised me that Glock firearms are not
manufactured in the State of Ohio. As such, the Glock firearm recovered from the traffic stop
on EVANS had previously moved in interstate commerce.

13. I have conducted a criminal records check of EVANS. I have learned that EVANS was on

if

HW

if

MH

federal supervised release at the time of his arrest on or about May 4, 2021. Additionally, it
has been determined that EVANS had previously been previously convicted of the following
felony offenses, cach of which was punishable by a term of imprisonment exceeding one year,
namely:

a. On or about January 25, 2001, in the Court of Common Pleas, Greene County, Ohio,
case number 2000-CR-719, of Felonious Assault and Having Weapons While Under
Disability,

b. On or about May 16, 2006, in the Court of Common Pleas, Montgomery County, Ohio,
case number 2005-CR-2226, of Trafficking in Cocaine, Possession of Cocaine, and
Tampering with Evidence, and

c. On or about January 13, 2012, in the United States District Court, Southern District of
Ohio, case number 3:11CR053(1), Conspiracy to Possess With Intent to Distribute
Cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (Count 1);
Case: 3:21-mj-00170-SLO Doc #: 1 Filed: 05/06/21 Page: 5 of 5 PAGEID #: 5

d. Based on the above information, I believe that probable cause presently exists to
conclude that, on or about May 4, 2021, while in the Southern District of Ohio, EVANS
knowingly possessed, in and affecting interstate commerce, a loaded Glock 9mm pistol
with serial number XLG860, together with associated ammunition, after being
previously convicted of certain felony crimes each punishable by a term of
imprisonment exceeding one year, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Tet

Dustin J. Phillips, Task Force Officer
['BI-SSTF Task Force
DPD-CIRGV Task Force

Subscribed and sworn to before me this 6th day of May 2021.

un 2 Lag

Sharon L. Ovington
United States Magistrate Judge
